J-S06015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

GREG DARIN ERLER

                            Appellant                 No. 1065 MDA 2015


             Appeal from the Judgment of Sentence April 22, 2015
               In the Court of Common Pleas of Franklin County
              Criminal Division at No(s): CP-28-CR-0001975-2014


BEFORE: PANELLA, J., MUNDY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                             FILED MARCH 29, 2016

        Appellant, Greg Darin Erler, appeals from the judgment of sentence

entered after he pled guilty to one count of involuntary deviate sexual

intercourse with a child. In particular, Erler takes issue with the trial court’s

finding that he is a sexually violent predator (“SVP”), as he contends that

the evidence could not support a finding that he suffers from a “mental

abnormality or personality disorder” as required under 42 Pa.C.S.A. §

9799.12. After careful review, we affirm.

        Erler’s sole argument on appeal is that hebephilia is not a commonly

accepted abnormality or personality disorder within the psychological

community. Thus, he argues that the testimony of the expert from the
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S06015-16


Sexual Offenders Assessment Board that diagnosed Erler as suffering from

hebephilia was insufficient to support the necessary finding. In the

alternative, he argues, on the same grounds, that the SVP finding was

against the weight of the evidence presented at the hearing.

      Initially, we note that this Court has previously rejected Erler’s

sufficiency   of      the   evidence   argument.     See   Commonwealth       v.

Hollingshead, 111 A.3d 186, 193 (Pa. Super. 2015), appeal denied, 125
A.3d 1199 (Pa. 2015). In Hollingshead, we held that the appropriateness

of hebephilia as a psychological diagnosis was an issue addressed to the

weight of the evidence, and that such a diagnosis was sufficient to support a

SVP finding. See id. We therefore turn to Erler’s challenge to the weight of

the evidence.

      A review of the certified record indicates that Erler presented this issue

to the trial court in his post-sentence motion. However, it is not included in

his statement of matters complained of on appeal. The trial court ordered

Erler to file his 1925(b) statement on June 19, 2015. In his statement, Erler

raises only a challenge to the sufficiency of the evidence.

      In Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005), our

Supreme       Court     reaffirmed     the   bright-line   rule   announced   in

Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998), requiring appellants to

require with trial court orders for a Rule 1925(b) statement. The decision in

Lord made it clear that any issues not raised in a Rule 1925(b) statement


                                        -2-
J-S06015-16


will be deemed waived. See 719 A.2d at 309. The Castillo Court expressly

disapproved of prior decisions that carved out exceptions to that rule. See
888 A.2d at 780.

      We recently reiterated the “automatic nature” of the waiver of issues

for failure to comply with Rule 1925(b) and that “we are required to address

the   issue    once     it    comes   to    our    attention.”   Greater    Erie    Indus.

Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224 (Pa.

Super. 2014) (en banc). In Presque Isle Downs, the en banc panel

examined Pennsylvania Supreme Court cases construing Rule 1925(b) and

noted that “our Supreme Court does not countenance anything less than

stringent application of waiver pursuant” to that rule. Id. (citation omitted).

Accordingly,    Erler        has   waived   this   issue   on    appeal.   See     Pa.R.A.P.

1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived.”).

      As neither of Erler’s issues on appeal merit relief, we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2016




                                             -3-